4:19-cv-03012-JMG-SMB Doc # 1 Filed: 02/06/19 Page 1 of 18 - Page ID # 1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT COURT OF NEBRASKA

NICHOLE WALKINSHAW,                               )
TYSHA BRYANT,                                     )           Case No.
APRIL ENDICOTT,                                   )
HEATHER NABITY,                                   )         COMPLAINT and
MEGHAN MARTIN,                                    )      DEMAND FOR JURY TRIAL
ALANDREA ELLWANGER                                )
TROY STAUFFER, and all other similarly            )
situated former or current employees of           )
Defendant.                                        )
                                                  )
                           Plaintiffs,            )
                                                  )
vs.                                               )
                                                  )
CATHOLIC HEALTH INITIATIVES,                      )
                                                  )
                           Defendant.             )


       COMES NOW the Plaintiffs, by and through their attorneys, and for all others

similarly situated to the Plaintiffs and for their causes of action against the Defendant

states as follows:

       1.      This is an action seeking redress for the violation of the rights guaranteed

to Plaintiffs and all others similarly situated by the Fair Labor Standards Act (FLSA), 29

U.S.C. § 201 et. seq., the Nebraska Wage and Hour Act (WHA), Neb. Rev. Stat. §48-

1201 et. seq., and the Nebraska Wage Payment and Collection Act (NWPCA), Neb. Rev.

Stat. §48-1228 et. seq..   Pursuant to Neb. Rev. Stat. §48-1206(5), an action to recover

unpaid wages may be maintained in any court of competent jurisdiction by any one or

more employees for and on behalf of himself, herself, or themselves and other employees

similarly situated.
4:19-cv-03012-JMG-SMB Doc # 1 Filed: 02/06/19 Page 2 of 18 - Page ID # 2



        2.      This Court has original jurisdiction over the federal law claims and

pendent jurisdiction over the claims arising under Nebraska law.

        3.      Plaintiffs are all residents of the State of Nebraska.

        4.      Defendant Catholic Health Initiatives (CHI) is a foreign corporation

licensed to do business and was doing business in Nebraska at all times alleged herein.

CHI is headquartered in Englewood, Colorado. CHI owns and operates hospitals,

medical facilities, clinics, and other health related businesses throughout the United

States of America.

        5.      CHI has employed the named Plaintiffs and all persons similarly situated

during the last four years at St. Elizabeth’s hospital in Lincoln, Nebraska. St. Elizabeth’s

hospital is owned and operated by CHI. At all times alleged herein, CHI was engaged in

interstate commerce.

        6.      Plaintiff Nichole Walkinshaw has been continuously employed by the

Defendant and its predecessor since June 2000 through the present as an hourly rate

Registered Nurse (RN) at its Lincoln, Nebraska hospital (St. Elizabeth’s/CHI Health St.

Elizabeth’s). From April 2016 through the present, Plaintiff Walkinshaw has worked for

Defendant as an Interventional Radiology Staff Nurse.

        7.      Since May 2016, Ms. Walkinshaw has consistently performed weekday

on-call work for Defendant approximately one to two times per week (from 5:00 p.m. to

7:00 a.m. the following weekday).      While performing on-call weekday work for

Defendant, Ms. Walkinshaw typically responded and continues to respond to

approximately zero to 3 calls, texts, or emails (or more) of varying lengths during this 14-

hour shift.   The on-call work performed by Ms. Walkinshaw required and continues to
4:19-cv-03012-JMG-SMB Doc # 1 Filed: 02/06/19 Page 3 of 18 - Page ID # 3



require her to answer and respond to telephone calls, emails, and text messages relating to

patient services and occasionally answer patient questions. From April 2016 through

October 2018, Ms. Walkinshaw was paid $2.00 per hour to perform these weekday on-

call services.   As of November 2018, Defendant has paid Ms. Walkinshaw $3.00 per

hour for 0 to 50 on-call hours worked and $4.00 per hour for 51 plus on-call hours

worked.

        8.       Since May 2016, Ms. Walkinshaw has also performed weekend on-call

work for Defendant approximately every four to six weeks. Weekend on-call work

required and still requires Ms. Walkinshaw to be on-call from 5:00 p.m. Friday to 7:00

a.m. the following Monday. While performing weekend on-call work, Ms. Walkinshaw

typically receives approximately 4 to 10 work related calls, emails, and/or texts messages

of varying lengths.   As noted in the preceding paragraph, the on-call work required and

still requires Ms. Walkinshaw to answer and respond to patient related matters and

occasionally speak with patients. Since May 2016, Defendant has paid Ms. Walkinshaw

$2.50 per hour for each hour she was on-call between 5:00 p.m. Friday to 7:30 p.m. the

following Sunday and $2.00 per hour from 7:30 p.m. Sunday to 7:00 a.m. the following

Monday. Ms. Walkinshaw’s work week often exceeded (and sometimes still exceeds)

forty (40) hours per week when the active on-call work she performs is combined with

the work she performs at the hospital.

        9.       Plaintiff Tysha Bryant has been continuously employed by the Defendant

and its predecessor since August 2001 through the present as an hourly rate Registered

Nurse (RN) at its Lincoln, Nebraska hospital (St. Elizabeth’s/CHI Health St. Elizabeth’s).
4:19-cv-03012-JMG-SMB Doc # 1 Filed: 02/06/19 Page 4 of 18 - Page ID # 4



From September 2015 through the present, Ms. Bryant has worked for Defendant as an

Interventional Radiology Staff Nurse.

       10.     Since October 2015, Ms. Bryant has consistently performed weekday on-

call work for Defendant from every third weekday to once per week depending on

staffing levels. Weekday on-call shift runs from 5:00 p.m. to 7:00 a.m. the following

weekday.     While performing on-call weekday work for Defendant, Ms. Bryant typically

responded and still responds to approximately zero to 3 calls, texts, and/or emails (or

more) of varying length during this 14-hour shift.   The on-call work performed by Ms.

Bryant required and still requires her to answer and respond to telephone calls, emails,

and text messages relating to patient services and occasionally answer patient questions.

From October 2015 through October 2018, Ms. Bryant was paid $2.00 per hour to

perform these weekday on-call services.    As of November 2018, Defendant has paid Ms.

Bryant $3.00 per hour for 0 to 50 on-call hours worked and $4.00 per hour for 51 plus on-

call hours worked.

       11.     Since October 2015, Ms. Bryant has also performed weekend on-call work

for Defendant approximately every three to six weeks (depending on staffing levels).

Weekend on-call work required and still requires Ms. Bryant to be on-call from 5:00 p.m.

Friday to 7:00 a.m. the following Monday. While performing weekend on-call work,

Ms. Bryant typically receives approximately 3 to 15 work related calls, texts and/or

emails (or more) of varying lengths. As noted in the preceding paragraph, the on-call

work required and still requires Ms. Bryant to answer and respond to patient related

matters and occasionally speak with patients. Since October 2015, Defendant has paid

Ms. Bryant $2.50 per hour for each hour she was on-call between 5:00 p.m. Friday to
4:19-cv-03012-JMG-SMB Doc # 1 Filed: 02/06/19 Page 5 of 18 - Page ID # 5



7:30 p.m. the following Sunday and $2.00 per hour from 7:30 p.m. Sunday to 7:00 a.m.

the following Monday. Ms. Bryant’s work week often exceeded (and sometimes still

exceeds) forty (40) hours per week when the active on-call work she performs is

combined with the work she performs at the hospital.

       12.     Plaintiff April Endicott has been continuously employed by the Defendant

and its predecessor since August 2005 through the present in various capacities at its

Lincoln, Nebraska hospital (St. Elizabeth’s/CHI Health St. Elizabeth’s). From April

2017 through the present, Ms. Endicott has worked for Defendant as an Interventional

Radiology Staff Nurse.

       13.     Since approximately May 2017, Ms. Endicott has consistently performed

weekday on-call work for Defendant from one to two times per week depending on

staffing levels. Weekday on-call shift runs from 5:00 p.m. to 7:00 a.m. the following

weekday.     While performing on-call weekday work for Defendant, Ms. Endicott

typically answers and responds to numerous telephone calls, texts, and/or emails of

varying length during this 14-hour shift.   The on-call work performed by Ms. Endicott

required and still requires her to answer and respond to telephone calls, emails, and text

messages relating to patient services and occasionally answer patient questions. From

approximately May 2017 through October 2018, Ms. Endicott was paid $2.00 per hour to

perform these weekday on-call services.     As of November 2018, Defendant has paid Ms.

Endicott $3.00 per hour for 0 to 50 on-call hours worked and $4.00 per hour for 51 plus

on-call hours worked.

       14.     Since approximately May 2017 through the present, Ms. Endicott has also

performed weekend on-call work for Defendant approximately every five to six weeks
4:19-cv-03012-JMG-SMB Doc # 1 Filed: 02/06/19 Page 6 of 18 - Page ID # 6



(depending on staffing levels). Weekend on-call work required and still requires Ms.

Endicott to be on-call from 5:00 p.m. Friday to 7:00 a.m. the following Monday. While

performing weekend on-call work, Ms. Endicott typically receives anywhere from zero to

dozens of work-related calls, texts and/or emails (or more) of varying lengths. As noted

in the preceding paragraph, the on-call work required and still requires Ms. Endicott to

answer and respond to patient related matters and occasionally speak with patients. Since

approximately May 2017, Defendant paid Ms. Endicott $2.50 per hour for each hour she

was on-call between 5:00 p.m. Friday to 7:30 p.m. the following Sunday and $2.00 per

hour from 7:30 p.m. on Sunday to 7:00 a.m. the following Monday. Ms. Endicott’s work

week often exceeded (and sometimes still exceeds) forty (40) hours per week when the

active on-call work she performs is combined with the work she performs at the hospital.

       15.     Plaintiff Heather Nabity has been employed by the Defendant and its

predecessor from August 2005 through 2014 and from December 8, 2015 through the

present as an hourly rate Registered Nurse (RN) at its Lincoln, Nebraska hospital (St.

Elizabeth’s/CHI Health St. Elizabeth’s). From December 2015 through the present, Ms.

Nabity has worked for Defendant as an Interventional Radiology Staff Nurse.

       16.     Since approximately January 2016, Ms. Nabity has consistently performed

weekday on-call work for Defendant from one to two times per week depending on

staffing levels. Weekday on-call shift runs from 5:00 p.m. to 7:00 a.m. the following

weekday.     While performing on-call weekday work for Defendant, Ms. Nabity typically

answers and responds to numerous telephone calls, texts, and/or emails of varying lengths

during this 14-hour shift.   The on-call work performed by Ms. Nabity required and still

requires her to answer and respond to telephone calls, emails, and text messages relating
4:19-cv-03012-JMG-SMB Doc # 1 Filed: 02/06/19 Page 7 of 18 - Page ID # 7



to patient services and occasionally answer patient questions. From January 2016

through October 2018, Ms. Nabity was paid $2.00 per hour to perform these weekday on-

call services.     As of November 2018, Defendant has paid Ms. Nabity $3.00 per hour for

0 to 50 on-call hours worked and $4.00 per hour for 51 plus on-call hours worked.

        17.        Since approximately January 2016 through the present, Ms. Nabity has

also performed weekend on-call work for Defendant approximately every four to six

weeks (depending on staffing levels). Weekend on-call work requires Ms. Nabity to be

on-call from 5:00 p.m. Friday to 7:00 a.m. the following Monday. While performing

weekend on-call work, Ms. Nabity typically receives anywhere from one to dozens of

work-related calls, texts and/or emails (or more) of varying lengths. As noted in the

preceding paragraph, the on-call work required and still requires Ms. Nabity to answer

and respond to patient related matters and occasionally speak with patients. Since

approximately January 2016, Defendant has paid Ms. Nabity $2.50 per hour for each

hour she was on-call between 5:00 p.m. Friday to 7:30 p.m. the following Sunday and

$2.00 per hour from 7:30 p.m. on Sunday to 7:00 a.m. the following Monday. Ms.

Nabity’s work week often exceeded (and sometimes still exceeds) forty (40) hours per

week when the active on-call work she performs is combined with the work she performs

at the hospital.

        18.        Plaintiff Meghan Martin has been continuously employed by the

Defendant and its predecessor since August 2016 through the present as an hourly rate

Registered Nurse (RN) in the Defendant’s interventional radiology department at its

Lincoln, Nebraska hospital (St. Elizabeth’s/CHI Health St. Elizabeth’s).
4:19-cv-03012-JMG-SMB Doc # 1 Filed: 02/06/19 Page 8 of 18 - Page ID # 8



       19.       Since approximately September 2016, Ms. Martin has consistently

performed weekday on-call work for Defendant approximately one time per week.

Weekday on-call shift runs from 5:00 p.m. to 7:00 a.m. the following weekday.      While

performing on-call weekday work for Defendant, Ms. Martin typically answers and

responds to numerous telephone calls, texts, and/or emails of varying lengths during this

14-hour shift.    The on-call work performed by Ms. Martin required and still requires her

to answer and respond to telephone calls, emails, and text messages relating to patient

services and occasionally answer patient questions. From September 2016 through

October 2018, Ms. Martin was paid $2.00 per hour to perform these weekday on-call

services.    As of November 2018, Defendant has paid Ms. Martin $3.00 per hour for 0 to

50 on-call hours worked and $4.00 per hour for 51 plus on-call hours worked.

       20.       Since approximately September 2016 through the present, Ms. Martin has

also performed weekend on-call work for Defendant approximately every four to six

weeks (depending on staffing levels). Weekend on-call work required and still requires

Ms. Martin to be on-call from 5:00 p.m. Friday to 7:00 a.m. the following Monday.

While performing weekend on-call work, Ms. Martin typically receives anywhere from

one to dozens of work-related calls, texts and/or emails (or more) of varying lengths. As

noted in the preceding paragraph, the on-call work required and still requires Ms. Martin

to answer and respond to patient related matters and occasionally speak with patients.

Since approximately September 2016, Defendant has paid Ms. Martin $2.50 per hour for

each hour she was on-call between 5:00 p.m. Friday to 7:30 p.m. the following Sunday

and $2.00 per hour from 7:30 p.m. on Sunday to 7:00 a.m. the following Monday. Ms.

Martin’s work week often exceeded (and may occasionally still exceed) forty (40) hours
4:19-cv-03012-JMG-SMB Doc # 1 Filed: 02/06/19 Page 9 of 18 - Page ID # 9



per week when the active on-call work she performs is combined with the work she

performs at the hospital.

       21.     Plaintiff Troy Stauffer was employed by Defendant and its predecessor

from April 2004 through January 5, 2017 as an hourly rate Registered Nurse at its

Lincoln, Nebraska hospital (St. Elizabeth’s CHI Health). From December 2013 through

January 5, 2017, Mr. Stauffer was a RN in Defendant’s interventional radiology

department.

       22.     Since approximately March 2013 through January 5, 2017, Mr. Stauffer

consistently performed weekday on-call work for Defendant approximately one to four

nights per week (depending on staffing levels). Weekday on-call shift ran from 5:00 p.m.

to 7:00 a.m. the following weekday.    While performing on-call weekday work for

Defendant, Mr. Stauffer typically answered and responded to numerous telephone calls,

texts, and/or emails of varying lengths during this 14-hour shift.   The on-call work

performed by Mr. Stuaffer required him to answer and respond to telephone calls, emails,

and text messages related to patient services and occasionally answer patient questions.

From March 2013 through January 5, 2017, Mr. Stauffer was paid $2.00 per hour to

perform these weekday on-call services.

       23.     From approximately March 2013 through January 5, 2017, Mr. Stauffer

also performed weekend on-call work for Defendant approximately every three to five

weeks (depending on staffing levels). Weekend on-call work required Mr. Stauffer to be

on-call from 5:00 p.m. Friday to 7:00 a.m. the following Monday. While performing

weekend on-call work, Mr. Stauffer typically received anywhere from one to dozens of

work-related calls, texts and/or emails (or more) of varying lengths. As noted in the
4:19-cv-03012-JMG-SMB Doc # 1 Filed: 02/06/19 Page 10 of 18 - Page ID # 10



preceding paragraph, the on-call work required Mr. Stauffer to answer and respond to

patient related matters and occasionally speak with patients. From March 2013 through

January 5, 2017, Defendant paid Mr. Stauffer $2.50 per hour for each hour he was on-call

between 5:00 p.m. Friday to 7:30 p.m. the following Sunday and $2.00 per hour from

7:30 p.m. on Sunday to 7:00 a.m. the following Monday. Mr. Stauffer’s work week often

exceeded forty (40) hours per week when the active on-call work he performed was

combined with the work he performed at the hospital.

       24.      Plaintiff Alandrea Ellwanger has been continuously employed by the

Defendant and its predecessor since April 2014 through the present as an hourly rate

Registered Nurse (RN) at its Lincoln, Nebraska hospital (St. Elizabeth’s/CHI Health St.

Elizabeth’s).

       25.      Since approximately August 2016, Ms. Ellwanger has consistently

performed RN weekday on-call work approximately one time per week in Defendant’s

Interventional Radiology Department. Weekday on-call shift runs from 5:00 p.m. to 7:00

a.m. the following weekday.    While performing on-call weekday work for Defendant,

Ms. Ellwanger typically answers and responds to numerous telephone calls, texts, and/or

emails of varying lengths during this 14-hour shift.   The on-call work performed by Ms.

Ellwanger required and will still require her to answer and respond to telephone calls,

emails, and text messages relating to patient services and occasionally answer patient

questions. From August 2016 through October 2018, Ms. Ellwanger was paid $2.00 per

hour to perform these weekday on-call services.    As of November 2018, Defendant’s

policy provides that Ms. Ellwanger will be paid $3.00 per hour for 0 to 50 on-call hours

worked and $4.00 per hour for 51 plus on-call hours worked.
4:19-cv-03012-JMG-SMB Doc # 1 Filed: 02/06/19 Page 11 of 18 - Page ID # 11



       26.     Since approximately August 2016 through the present, Ms. Ellwanger has

also performed weekend on-call work for Defendant approximately every four to six

weeks (depending on staffing levels). Weekend on-call work required and still requires

Ms. Ellwanger to be on-call from 5:00 p.m. Friday to 7:00 a.m. the following Monday.

While performing weekend on-call work, Ms. Ellwanger receives anywhere from one to

dozens of work-related calls, texts and/or emails (or more) of varying lengths. As noted

in the preceding paragraph, the on-call work required and still requires Ms. Ellwanger to

answer and respond to patient related matters and occasionally speak with patients. Since

approximately August 2016, Defendant has paid Ms. Ellwanger $2.50 per hour for each

hour she was on-call between 5:00 p.m. Friday to 7:30 p.m. the following Sunday and

$2.00 per hour from 7:30 p.m. on Sunday to 7:00 a.m. the following Monday. As of

November 2018, Defendant’s policy provides that Ms. Ellwanger will be paid $3.00 per

hour for 0 to 50 on-call hours worked and $4.00 per hour for 51 plus on-call hours

worked. Ms. Ellwanger’s work week often exceeded forty (40) hours per week when the

active on-call work she performs is combined with the work she performs at the hospital.

       27.     In addition to the weekday and weekend on-call work performed, each of

the named Plaintiffs and all other similarly situated current or former employees of the

Defendant were required (and current employees are still required) to rotate (and work)

holiday on-call duty. The holiday on-call shift was from 5:00 p.m. the day before the

holiday commenced through 7:00 a.m. the day after the holiday concluded. Plaintiffs and

all others similarly situated were paid $2.50 per hour for all on-call holiday hours

worked.    Although the named Plaintiffs and all others similarly situated actively took

call during their assigned on-call duty, Defendant paid Plaintiffs and all similarly situated
4:19-cv-03012-JMG-SMB Doc # 1 Filed: 02/06/19 Page 12 of 18 - Page ID # 12



current and former employees substantially less than the statutory minimum wage and

less than their agreed upon hourly rate of pay. Defendant also failed to pay overtime

wages at the rate of one and one-half times the employee’s hourly rate to Plaintiffs and all

other similarly situated current or former employees when the employee’s combined

work time exceeded forty (40) hours per week.

          28.   At all times alleged, the hourly rate of each of the Plaintiffs (and all others

similarly situated) was well in excess of the federal statutory minimum wage of $7.25 per

hour and Nebraska’s minimum wage of $7.25 per hour (in 2015) and $9.00 per hour

(from 2016 through the present). By paying the Plaintiffs and all other current or former

employees who are similarly situated an hourly rate of between $2.00 to $4.00 per hour

for on-call work performed, Defendant has violated the state and federal statutes noted

herein.

          29.   Defendant’s on-call policy required the on-call employee to: (a) provide a

telephone number at which they can be reached or to carry a beeper; (b) refrain from

being on-call in one department while being on-call for a different department; (c) refrain

from working in one department while being on-call for a different department; (d)

required the employee to report to work within 30 minutes of being called into work; (e )

refrain from engaging in any conduct that would inhibit their ability to perform their

work (f) be available all hours of the day or night to properly take and respond to calls

and/or call back to the hospital.

          30.   During the time periods alleged herein, Defendant’s on-call pay policy

provided: “Work relating to the principal activities of a position that can be taken care of

with a phone call or access to work from home will receive one and one-half times the
4:19-cv-03012-JMG-SMB Doc # 1 Filed: 02/06/19 Page 13 of 18 - Page ID # 13



regular base rate [of the employee’s pay] in 15-minute increments.” Defendant violated

their own policies (as well as state and federal law) by paying Plaintiffs and all others

similarly situated only $2.00 per hour for weekday on-call work performed and $2.50 per

hour for weekend and holiday on-call work performed.

           31.   Defendant’s failure to properly pay to the named Plaintiffs and all others

similarly situated for on-call duty work performed violates the FLSA, WHA and

NWPCA. Defendant’s violation of the federal and state statutes noted herein was

willful.

           32.   The wages, compensation, and/or job-related benefits in dispute have been

due and owing for more than thirty (30) days from the date that the named Plaintiffs and

all others similarly situated should have been paid by Defendant for on-call work

performed as described herein.

           33.   Upon information and belief, all others similarly situated would include all

current or former hourly rate non-exempt employees who did not receive the statutory

rate of pay and/or agreed upon wages for all active on-call work they performed for the

Defendant from February 6, 2015 through the present at one or more of the Defendant’s

facilities noted below:

           a)    Saint Elizabeth Regional Medical Center;

           b)    Good Samaritan Hospital;

           c)    Saint Francis Medical Center;

           d)    Alegent Health- Bergan Mercy;

           e)    Mercy Hospital;

           f)    Alegent Health-Immanuel Medical Center;
4:19-cv-03012-JMG-SMB Doc # 1 Filed: 02/06/19 Page 14 of 18 - Page ID # 14



       g)      Lakeside Hospital;

       h)      Midlands Hospital;

       i)      Nebraska Heart Hospital;

       j)      Saint Mary’s Community Hospital;

       k)      Mercy-Corning Hospital;

       l)      Community Memorial Hospital;

       m)      Schuyler Memorial Hospital

       n)      Plainview Area Health System;

       o)      Lasting Hope Recovery Center;

       p)      Alegent Creighton Health;

       q)      ACH St. Joseph Mang. Care Services.

From February 6, 2015 through the present, Defendant may have wrongfully denied

wages for on-call worked performed by current or former employees at other facilities

Defendant owned and operated but are not specifically named above.

       34.     Pursuant to the FLSA, plaintiffs and all others similarly situated are

entitled to recover from Defendant their hourly rate of pay for all actual work performed

while on-call (or one and one half their hourly rate per the Defendant’s policies), one and

one-half times their hourly rate of pay for all work performed (including active on-call

work and other work) that exceed forty (40) hours per week, liquidated damages in an

amount equal to the wages recovered, pre- and post-judgment interest, attorney’s fees,

and costs.

       35.     Pursuant to Neb. Rev. Stat. §48-1232, Plaintiffs and all others similarly

situated are due and owing wages for work performed while on-call, pre-and post-
4:19-cv-03012-JMG-SMB Doc # 1 Filed: 02/06/19 Page 15 of 18 - Page ID # 15



judgment interest, attorney’s fees, costs as well as an equal amount of liquidated damages

payable to the Nebraska common school fund. Due to Defendant’s willful conduct,

double or treble damages payable to the Nebraska common school fund is appropriate.

        36.     All named Plaintiffs and all others similarly situated are entitled to lost

wages, liquidated damages, contributions to retirement plans, pre- and post-judgment

interest on wages and retirement contributions, attorney’s fees, costs and any and all

other relief allowed under law.

                                           COUNT I

        The named Plaintiffs and all others similarly situated incorporate paragraphs 1

through 36 as if fully set forth herein.

        37.     As set forth above, Defendant has violated the Fair Labor Standards Act

(FLSA) by failing to pay to Plaintiffs and all others similarly situated statutorily

mandated wages, including straight time and overtime, for on-call duty work performed.

        38.     As a result of Defendant’s illegal actions, the named Plaintiffs and all

others similarly situated have sustained lost wages, contributions to retirement plans,

interest on wages and retirement contributions, and have incurred attorney’s fees and

costs in bringing this action.

        39.     Liquidated damages are appropriate under the FLSA.

                                           COUNT II

        The named Plaintiffs and all others similarly situated incorporate paragraphs 1

through 39 as if fully set forth herein.
4:19-cv-03012-JMG-SMB Doc # 1 Filed: 02/06/19 Page 16 of 18 - Page ID # 16



          40.    Defendant has violated the Nebraska Wage Payment and Collection Act

by refusing to pay wages to the named Plaintiffs and all others similarly situated for on-

call work they performed.

          41.    As a result of Defendant’s illegal actions, the named Plaintiffs and all

others similarly situated have sustained lost wages, contributions to retirement plans, pre-

and post-judgment interest on wages and retirement contributions, and have incurred

attorney’s fees and costs in bringing this action.

          42.    Pursuant to Neb. Rev. Stat. §48-1232, liquidated, double, or treble

damages are payable to the Nebraska public school fund are appropriate.

                                           COUNT III

          The named Plaintiffs and all others similarly situated incorporate paragraphs 1

through 42 as if fully set forth herein.

          43.    Defendant has violated the Nebraska Wage Act by refusing to pay wages

to the named Plaintiffs and all others similarly situated for on-call work performed.

          44.    Pursuant to Neb. Rev. Stat. §48-1231, the named Plaintiffs request that the

claims of all other similarly situated current or former employees be included in this

action.

          45.    As a result of Defendant’s illegal actions, the named Plaintiffs and all

others similarly situated have sustained lost wages, contributions to retirement plans, pre-

and post-judgment interest on wages and retirement contributions, and have incurred

attorney’s fees and costs in bringing this action.
4:19-cv-03012-JMG-SMB Doc # 1 Filed: 02/06/19 Page 17 of 18 - Page ID # 17



       WHEREFORE, the named Plaintiffs and all others similarly situated respectfully

request that this Court assume jurisdiction herein as to all counts alleged herein and grant

the following relief:

       a.      Certify that a class action may be brought against the Defendant on behalf

of the named Plaintiffs and all other similarly situated persons who have been employed

by the Defendants since February 6, 2015 at the facilities noted herein;

       b.      Appoint Nichole Walkinshaw, Tysha Bryant, and Troy Stauffer to serve as

co- representatives of the class of current or former employees who have had their rights

violated by the Defendant.


       c.      Declare Defendant’s conduct to be violative of the legal rights of the

named Plaintiffs and all others similarly situated;

       d.      Direct Defendant to pay to the named Plaintiffs and all others similarly

situated all back wages, retirement contributions, pre- and post-judgment interest on

wages and retirement contributions that are due and owing;

       e.      Enjoin Defendant from engaging in such illegal conduct as noted herein;

       f.      Award liquidated damages to the named Plaintiffs and all others similarly

situated pursuant to the FLSA;

       g.      Pursuant to the NWPCA, award liquidated, double and/or treble damages

to the Nebraska common public school fund;

       h.      Enjoin Defendant from retaliating against the named Plaintiffs and all

others similarly situated; and
4:19-cv-03012-JMG-SMB Doc # 1 Filed: 02/06/19 Page 18 of 18 - Page ID # 18



       i.      Award the named Plaintiffs and all others similarly situated costs and

reasonable attorney’s fees and such other and further relief as the Court deems just and

reasonable and appropriate to correct the wrongs done to them.


                                      BY:     s/Kathleen M. Neary__________
                                              POWERS LAW
                                              Kathleen M. Neary 20212
                                              Vincent M. Powers 15866
                                              411 South 13th Street, Suite 300
                                              Lincoln, NE 68508
                                              (402) 474-8000
                                              kathleen@vpowerslaw.com
                                              powerslaw@me.com


                      DEMAND FOR JURY TRIAL

               Plaintiffs request a trial by jury in Lincoln, Nebraska.


                                              s/Kathleen M. Neary____
                                              Kathleen M. Neary
